TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2019



                                      NO. 03-18-00650-CV


Alex E. Jones; Infowars, LLC; Free Speech Systems, LLC; and Owen Shroyer, Appellants

                                                  v.

                                       Neil Heslin, Appellee




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA




Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.